Exhibit 10.2

ADMINISTRATION AGREEMENT

This Administration Agreement (this “Agreement”) made as of January 31, 2020 by
and between THL Credit, Inc., a Delaware corporation (hereinafter referred to as
the “Corporation”), and First Eagle Alternative Credit, LLC, formerly known as
THL Credit Advisors LLC, a Delaware limited liability company (hereinafter
referred to as the “Administrator”).

W I T N E S S E T H:

WHEREAS, the Corporation is a closed-end management investment company that has
elected to be treated as a business development company under the Investment
Company Act of 1940, as amended (hereinafter referred to as the “1940 Act”);

WHEREAS, the Corporation desires to retain the Administrator to provide
administrative services to the Corporation in the manner and on the terms
hereinafter set forth; and

WHEREAS, the Administrator is willing to provide administrative services to the
Corporation on the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Corporation and the Administrator
hereby agree as follows:

1. Duties of the Administrator.

(a) Employment of Administrator. The Corporation hereby employs the
Administrator to act as administrator of the Corporation, and to furnish, or
arrange for others to furnish, the administrative services, personnel and
facilities described below, subject to review by and the overall control of the
Board of Directors of the Corporation, for the period and on the terms and
conditions set forth in this Agreement. The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses as provided for below. The Administrator and
any such other persons providing services arranged for by the Administrator
shall for all purposes herein be deemed to be independent contractors and shall,
unless otherwise expressly provided or authorized herein, have no authority to
act for or represent the Corporation in any way or otherwise be deemed agents of
the Corporation.

(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance by third parties of) the administrative services necessary for the
operation of the Corporation. Without limiting the generality of the foregoing,
the Administrator shall provide the Corporation with office facilities,
equipment, clerical, bookkeeping and record keeping services at such office
facilities and such other services as the Administrator, subject to review by
the Board of Directors of the Corporation, shall from time to time determine to
be necessary or useful to perform its obligations under this Agreement. The
Administrator shall also, on behalf of the Corporation, arrange for the services
of, and oversee, custodians, depositories, transfer agents, dividend disbursing
agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, insurers, banks and
such other persons in



--------------------------------------------------------------------------------

any such other capacity deemed to be necessary or desirable. The Administrator
shall make reports to the Corporation’s Board of Directors of its performance of
obligations hereunder and furnish advice and recommendations with respect to
such other aspects of the business and affairs of the Corporation as it shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, in its capacity
as Administrator, provide any advice or recommendation relating to the
securities and other assets that the Corporation should purchase, retain or sell
or any other investment advisory services to the Corporation. The Administrator
shall be responsible for the financial and other records that the Corporation is
required to maintain and shall prepare all reports and other materials required
to be filed with the Securities and Exchange Commission (the “SEC”) or any other
regulatory authority, including reports on Forms 8-K, 10-Q and periodic reports
to stockholders. At the Corporation’s request, the Administrator will provide on
the Corporation’s behalf significant managerial assistance to those portfolio
companies to which the Corporation is required to provide such assistance. In
addition, the Administrator will assist the Corporation in determining and
publishing the Corporation’s net asset value, overseeing the preparation and
filing of the Corporation’s tax returns, and the printing and dissemination of
reports to stockholders of the Corporation, and generally overseeing the payment
of the Corporation’s expenses and the performance of administrative and
professional services rendered to the Corporation by others.

2. Records. The Administrator agrees to maintain and keep all books, accounts
and other records of the Corporation that relate to activities performed by the
Administrator hereunder and, if required by any applicable statutes, rules and
regulations, including without limitation, the 1940 Act, will maintain and keep
such books, accounts and records in accordance with such statutes, rules and
regulations. In compliance with the requirements of Rule 31a-3 under the 1940
Act, the Administrator agrees that all records that it maintains for the
Corporation shall at all times remain the property of the Corporation, shall be
readily accessible during normal business hours, and shall be promptly
surrendered upon the termination of this Agreement or otherwise on written
request. The Administrator further agrees that all records which it maintains
for the Corporation pursuant to Rule 31a-1 under the 1940 Act will be preserved
for the periods prescribed by Rule 31a-2 under the 1940 Act unless any such
records are earlier surrendered as provided above. Records shall be surrendered
in usable machine-readable form. The Administrator shall have the right to
retain copies of such records subject to observance of its confidentiality
obligations under this Agreement. The Administrator may engage one or more third
parties to perform all or a portion of the foregoing services.

3. Confidentiality. The parties hereto agree that each shall treat
confidentially all information provided by each party to the other regarding its
business and operations. All confidential information provided by a party
hereto, including nonpublic personal information of natural persons pursuant to
Regulation S-P of the SEC, shall be used by the other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party without the prior consent of such providing party. The foregoing shall not
be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, any
authority or legal counsel of the parties hereto, by judicial or administrative
process or otherwise by applicable law or regulation.

 

2



--------------------------------------------------------------------------------

4. Compensation; Allocation of Costs and Expenses.

(a) In full consideration of the provision of the services of the Administrator,
the Corporation shall reimburse the Administrator for the costs and expenses
incurred by the Administrator in performing its obligations and providing
personnel and facilities hereunder.

(b) The Corporation will bear all costs and expenses that are incurred in its
operation and transactions and not specifically assumed by the Corporation’s
investment adviser (the “Advisor”), pursuant to the Investment Management
Agreement between the Corporation and the Advisor. Costs and expenses to be
borne by the Corporation include, but are not limited to, those relating to:
organization and offering; valuing the Corporation’s assets and computing its
net asset value per share (including the cost and expenses of any independent
valuation firm); expenses incurred by the Advisor or payable to third parties,
including agents, consultants or other advisors and travel expense, in
monitoring financial and legal affairs for the Corporation and in monitoring the
Corporation’s investments and enforcing the Corporation’s rights in respect of
such investment; performing due diligence on the Corporation’s prospective
portfolio companies; interest payable on debt, if any, incurred to finance the
Corporation’s investments; distributions on shares; offerings of the
Corporation’s common stock and other securities; investment advisory and
management fees; administration fees, if any, payable under this Agreement;
transfer agent and custody fees and expenses; the allocated costs of providing
managerial assistance to those portfolio companies that require it; fees payable
to third parties, including agents, consultants or other advisors, relating to,
or associated with, evaluating and making and disposing of investments;
brokerage fees and commissions; the Corporation’s dues, fees and charges of any
trade association of which the Corporation is a member; transfer agent and
custodial fees; federal and state registration fees; all costs of registration
and listing the Corporation’s shares on any securities exchange; federal, state
and local taxes; independent directors’ fees and expenses; costs of preparing
and filing reports, registration statements, prospectuses or other documents
required by the SEC, including printing costs; costs of any reports, proxy
statements or other notices to stockholders, including printing and mailing
costs; the expenses of holding stockholder meetings; the Corporation’s allocable
portion of the fidelity bond, directors and officers/errors and omissions
liability insurance, and any other insurance premiums; direct costs and expenses
of administration and operation, including printing, mailing, long distance
telephone, copying, secretarial and other staff, independent auditors and
outside legal costs; litigation and indemnification and other extraordinary or
non recurring expenses; and all other expenses incurred by the Corporation or
the Administrator in connection with administering the Corporation’s business,
including payments under this Agreement based upon the Corporation’s allocable
portion of the Administrator’s overhead in performing its obligations under this
Agreement, including rent and the allocable portion of the cost of the
Corporation’s officers and their respective staffs.

5. Limitation of Liability of the Administrator; Indemnification. The
Administrator, its affiliates and their respective directors, officers,
managers, partners, agents, employees, controlling persons, members, and any
other person or entity affiliated with any of them (collectively, the
“Indemnified Parties”), shall not be liable to the Corporation for any action
taken or omitted to be taken by the Administrator in connection with the
performance of any of its duties or obligations under this Agreement or
otherwise as administrator for the Corporation, and the Corporation shall
indemnify, defend and protect the Administrator (and its officers,

 

3



--------------------------------------------------------------------------------

managers, partners, agents, employees, controlling persons, members, and any
other person or entity affiliated with the Administrator, including without
limitation the Indemnified Parties (each of whom shall be deemed a third party
beneficiary hereof) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Administrator’s duties or obligations under this
Agreement or otherwise as administrator for the Corporation. Notwithstanding the
preceding sentence of this Paragraph 5 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of criminal conduct,
willful misfeasance, bad faith or gross negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement.

6. Activities of the Administrator. The services of the Administrator to the
Corporation are not to be deemed to be exclusive, and the Administrator and each
other person providing services as arranged by the Administrator is free to
render services to others. It is understood that directors, officers, employees
and stockholders of the Corporation are or may become interested in the
Administrator and its affiliates, as directors, officers, members, managers,
employees, partners, stockholders or otherwise, and that the Administrator and
directors, officers, members, managers, employees, partners and stockholders of
the Administrator and its affiliates are or may become similarly interested in
the Corporation as officers, directors, stockholders or otherwise.

7. Duration and Termination of this Agreement.

(a) This Agreement shall become effective as of the date hereof, and shall
remain in force with respect to the Corporation for two years thereafter, and
thereafter continue from year to year, but only so long as such continuance is
specifically approved at least annually by (i) the Board of Directors of the
Corporation and (ii) a majority of those members of the Corporation’s Board of
Directors who are not parties to this Agreement or “interested persons” (as
defined in the 1940 Act) of any such party.

(b) This Agreement may be terminated at any time, without the payment of any
penalty, by vote of the Corporation’s Board of Directors, or by the
Administrator, upon not less than 60 days’ written notice to the other party
(which notice may be waived by such other party).

8. Amendments of this Agreement. This Agreement may not be amended or modified
except by an instrument in writing signed by all parties hereto.

9. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither party may assign (as such term is defined in the 1940 Act and the
regulations thereunder), delegate or otherwise

 

4



--------------------------------------------------------------------------------

transfer this Agreement or any of its rights or obligations hereunder without
the prior written consent of the other party. Any assignment by either party in
accordance with the terms of this Agreement shall be pursuant to a written
assignment agreement in which the assignee expressly assumes the assigning
party’s rights and obligations hereunder.

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts and the
applicable provisions of the 1940 Act, if any. To the extent that the applicable
laws of the Commonwealth of Massachusetts, or any of the provisions herein,
conflict with the applicable provisions of the 1940 Act, if any, the latter
shall control. The parties unconditionally and irrevocably consent to the
exclusive jurisdiction of the courts located in the State of New York and waive
any objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

11. No Waiver. The failure of either party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

12. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

13. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.

15. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at their respective principal executive office addresses.

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to such subject matter.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

THL CREDIT, INC.

By:  

/s/ Terrence W. Olson

  Name: Terrence W. Olson   Title: Chief Financial Officer

 

FIRST EAGLE ALTERNATIVE CREDIT, LLC

By:  

/s/ Christopher J. Flynn

  Name: Christopher J. Flynn   Title: President

 

[SIGNATURE PAGE TO ADMINISTRATION AGREEMENT BY AND BETWEEN

THL CREDIT, INC. AND FIRST EAGLE ALTERNATIVE CREDIT, LLC]